MURRAY, Chief Justice
(dissenting).
I do not concur in the opinion of the majority and will now state the reasons for my dissent.
In the opinion of the majority the nature of the suit has not been correctly stated. In their amended petition, appellants correctly stated the nature of their suit as follows: “This is a petition as amended, to set aside deed obtained by fraud; and likewise a petition for specific performance of contract for sale of real estate; * * This statement is followed by an allegation to the effect that G. W. Wilkinson and Fielmon Saenz “connived and schemed with one another, with wrongful and fraudulent design of obtaining Plaintiffs’ interest” in Block 5, Lot No. 2, Kline Addition, Gregory, San Patricio County, Texas; that in furtherance of said conspiracy and fraud, Saenz pretended to make appellants a loan, and did pay to G. W. Wilkinson the balance due by them on an installment sales contract, and for the paltry sum of $150 Wilkinson proceeded to vest title to Lot No. 2 in Fielmon Saenz on June 13, 1958. Appellants further stated that “in lieu of a note and/or promissory note which Wilkinson * * * was to prepare for the Plaintiffs, the said G. W. Wilkinson without the knowledge of Plaintiffs prepared a Warranty Deed and delivered same direct to Fielmon Saenz for One Hundred and Fifty Dollars,” and appellants, believing the parties were acting in good faith, released their installment sales contract with Wilkinson. Later, when they discovered that the entire transaction was nothing more than a fraudulent design on the part of appellees to obtain the interest of the Ascensions in the land, they tendered to appellees the sum of $150, with interest, for the purpose of extinguishing the debt and the "Phoney Deed of Trust” and now “demands that the said G. W. Wilkinson and Fielmon Saenz should convey said premises to the Plaintiffs * * Appellants alleged that they had paid the sum of $650 on their installment sales contract with Wilkinson, and only $150 remained unpaid at the time the deed was executed to Saenz, who paid the sum of $190, and although appellants tendered that sum to appellees, they refused to specifically perform the sales contract.
The prayer of the petition is as follows:
“Wherefore Plaintiffs Pray The Court that defendants be cited to appear and answer this petition, and that they have judgment that the conveyance or deed made by G. W. Wilkinson to Fielmon Saenz be canceled, set aside and annulled; and particularly that the Plaintiffs have judgment that Defendant G. W. Wilkinson specifically perform and carry into execution the said articles of agreement under Con*270tract of Deed; and that the Court Determine in Equity And Good Conscience that Fielmon Saenz receive the One Hundred and Ninety Dollars as consideration upon it being determined that conveyance be forthcoming to the Plaintiffs Jose Ascension and Mary Gomez Ascension, husband and wife; and that defendants be ordered to deliver possession of said premises to Plaintiffs, for writ of possession, costs of suit, and for such other and further relief, special and general, in law and in equity, as to the Court shall seem meet and just.”
The trial was before the court and resulted in judgment that appellants take nothing. The majority describe this suit as one to declare an instrument in the form of a warranty deed to be only a mortgage. In my opinion the appellants properly described the suit, as above stated, as one based upon fraud and for specific performance. Apparently no one in the trial court treated this suit as one to declare a deed to be a mortgage, and I readily understand why. The trial court had a right to presume that the parties knew what they were doing when they pleaded their case, and that in their prayer they had stated the relief they wanted. McDonald, Texas Civil Practice, Vol. 2, p. 549, § 6.11; p. 602, § 6.25; p. 605, § 6.26. Under the pleadings and prayer, the suit was one seeking to have a deed declared void for fraud, which is inconsistent with a suit to have a deed declared valid but to have it construed as only a mortgage. There is nothing to show that the suit was tried and determined on anything other than the pleadings. Appellants tried to file a trial amendment, but leave to file it was denied. This is inconsistent with the idea that there was a waiver of pleadings.
If the trial court cannot rely upon the body of the petition to determine the nature of the cause of action he is trying, and the prayer to determine the nature of the relief sought by the plaintiffs, then how is he to determine the nature of the cause of action and the relief sought? The requirements of and the necessity for pleadings have not been entirely abolished. It is true that the parties and the court may waive the insufficiency of pleadings by the way the trial' has been conducted. Rules Nos. 45, 67 and: 90, T.R.C.P.
Plere there was no waiver. An attempt to file a trial amendment was made but overruled. All of the evidence introduced was admissible on the question of a conspiracy and fraud in securing the execution of the-deed. There was a failure to prove fraud as alleged and the trial court quite properly denied the relief prayed for by appellants-based upon fraud.
Even if this were a suit to have a deed' declared a mortgage, the evidence would be insufficient. Before a deed, absolute on its face, can be declared to be only a mortgage it must be shown that the grantor and grantee so intended. 59 C.J.S. Mortgages § 36, p. 72; Perry v. Long, Tex.Civ.App., 222 S.W.2d 460; Duke v. City Nat. Bank of Forney, Tex.Civ.App., 16 S.W.2d 557, Rincon Inv. Co. v. White, Tex.Civ.App., 54 S.W.2d 1052; Brown v. Hempkins, Tex.Civ.App., 38 S.W.2d 173. It is not sufficient that one of the parties, or some-third person, not a party to the deed, so intended. The evidence shows that Wilkinson, the grantor, intended the instrument as-a deed, and therefore the grantor and the grantee did not mutually intend the instrument as a mortgage. If this deed be declared a mortgage, then Wilkinson owns the fee to the lot, and neither the Ascensions, nor Saenz has any title to the property. An-instrument cannot be a conveyance and a mortgage at one and the same time. The-Ascensions have fully released their installment sales contract and in the absence-of fraud they have no further interest therein. Wilkinson, in executing the deed, did' what both the Ascensions and Saenz requested him to do, so he should not now be-required to do anything further.
Appellants have not, in the body of their petition nor in their prayer, asked that this-*271deed be declared a mortgage, and it certainly would not help them to have it so declared, for in such event neither appellants nor Saenz would have any title to the property. I am fully aware that a person can mortgage his property to secure the indebtedness of a third person not a party to the mortgage. Take, for instance, a father may mortgage his own property to secure the indebtedness of his son to a third person. The son owns no interest in the land and the father was in no way obligated to assume the indebtedness. If the debt is not paid there can be a foreclosure of the mortgage and the father’s property will be sold to pay the son’s debt, but if the indebtedness is fully paid the property is owned by the father free of the indebtedness. The son does not become the owner of the father’s land simply because he paid his own indebtedness. Here, if Wilkinson gave a mortgage upon his own land to secure the indebtedness of Ascensions to Saenz and if Ascensions paid or tendered payment of their indebtedness to Saenz, then the mortgage lien should be released and Wilkinson would have his land free from the mortgage. It occurs to me that what appellants needed here was not to have the deed set aside as a conveyance, but to have it confirmed as a deed and to have Saenz declared to hold the land in trust for the Ascensions, subject to their payment of the $190 indebtedness. The evidence tends to show that Ascensions were relying upon an oral agreement on the part of Saenz to convey the property to them upon payment of the $190. A naked parol promise to convey land is rendered unenforcible by the statute of frauds. Art. 399S, § 4, Vernon’s Ann.Civ.Stats.
We may speculate as to the best remedy which the Ascensions might have asked for under the facts, but all they did ask for in their pleadings was that the entire transaction be set aside for fraud, and that Wilkinson be required to specifically perform the original installment sales contract. They failed to show fraud, and the trial court properly refused appellants the remedy they sought. The trial court could not properly have done otherwise. McDonald, Texas Civil Practice, p. 606, § 6.26, where it is stated:
“Assuming that the parties by proper objection have confined the dispute to the area mapped by the pleadings, the court can not, under the present practice, properly allow under a general prayer any relief which is inconsistent with the theory or theories outlined in the petition.”
I would affirm the judgment.